RESOLUCIÓN
El 24 de agosto de 2016, el Centro Nacional de Huraca-nes, la Agencia Estatal para el Manejo de Emergencias y la Administración de Desastres alertaron sobre el paso de una fuerte onda tropical. Según la información provista en ese momento, se esperaba un deterioro en las condiciones del tiempo, por lo que se emitió una vigilancia de inunda-ciones repentinas. Por tal razón, se decretó el cierre de los tribunales en todas las Regiones Judiciales y dependencias de la Rama Judicial a partir de las 3:30 p. m. del miércoles 24 de agosto de 2016, y quedaron suspendidas las labores en la tarde.
Como resultado de lo anterior, y al amparo de nuestra facultad para reglamentar los procedimientos judiciales, al computar los términos en las distintas leyes, reglas o regla-mentos a los procedimientos y trámites judiciales de los ca-sos y asuntos que se celebrarían en todas las Regiones Ju-diciales, se aplicará lo dispuesto en los Arts. 388 y 389 del Código Político de 1902 (1 LPRA secs. 72 y 73), y se consi-derará el 24 de agosto de 2016 como si fuera un día feriado. Cualquier término que venza ese día se extenderá hasta el 25 de agosto de 2016.

Se ordena la inmediata difusión pública de esta Resolución. Publiquese.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo.
La Jueza Asociada Señora Pabón Charneco no intervino.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo